Citation Nr: 0501315	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  94-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
sleep disorder, previously diagnosed as narcolepsy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
Horton's syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to May 
1984 and from November 1985 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which in part, granted service 
connection for narcolepsy, evaluated as noncompensable, and 
granted service connection for Horton's Syndrome, evaluated 
as noncompensable.  In an April 1994 rating decision, the RO 
granted an increased rating to 10 percent each for service-
connected narcolepsy and Horton's Syndrome.

This case was previously before the Board in February 1998 
and again in September 2003 when it was remanded to the RO 
for additional development.  The development has been 
completed, and the Board proceeds with review of the appeal.  
As will be explained in further detail below, the Board has 
rephrased the issue of entitlement to an increased initial 
rating for narcolepsy as one for an increased initial rating 
for a sleep disorder, previously diagnosed as narcolepsy, to 
more accurately reflect the veteran's disability.  The 
veteran is not prejudiced by this recharacterization of his 
disability, as this decision substantially results in a 
grant of the benefits sought on appeal.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

The issue of entitlement to an increased initial evaluation 
for Horton's syndrome is being addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's sleep disorder, previously diagnosed as 
narcolepsy, is manifested by persistent day-time 
hypersomnolence without minor or major seizures. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
sleep disorder, previously diagnosed as narcolepsy, are not 
met prior to October 7, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Codes 8108, 8911 (2004).

The criteria for an increased evaluation of 30 percent for a 
sleep disorder, previously diagnosed as narcolepsy, are met 
from October 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, 4.124a, Diagnostic 
Codes 6847, 8108, 8911 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was service connected for narcolepsy in July 1993 
based on a service medical record showing a diagnosis of 
narcolepsy, and a May 1993 VA mental disorders examination 
showing a tendency to stay up and defer going to sleep.  In 
that examination, he added that once he went to sleep, he may 
be awakened by a need for child care but, otherwise he sleeps 
through.  The veteran reported a lifelong history of 
depressive tendencies, and the examiner noted that sleep 
patterns with regard to his depression were difficult to sort 
out since he also had a diagnosis of narcolepsy.  The 
diagnosis was narcolepsy by history.  On a peripheral nerves 
examination the veteran noted that he had had sleepiness for 
many years and that he had a sleep latency test in service 
which diagnosed him with narcolepsy.  He could sleep anywhere 
from 10 to 15 hours, but since being prescribed Ritalin he 
was sleeping about six to eight hours which he considered 
normal 

On VA examination in January 1994, the veteran described 
sleep paralysis, indicating that he could not get up in the 
morning, and excessive daytime sleepiness.  He denied any 
cataplexy and hallucinations.  He was taking Ritalin for his 
symptoms which improved mildly.  The diagnosis was 
narcolepsy.

In a July 1995 VA mental disorders examination, the veteran 
indicated difficulty falling asleep at night but falling 
asleep all during the day.   

In a May 1997 personal hearing, the veteran testified that 
he was taking Ritalin four times a day and had to be careful 
when it wore off because it would happen without warning.  
He described falling asleep in the shower and while pushing 
a grocery cart in the grocery store, and car accidents which 
he attributed to falling asleep or struggling to stay awake.  
He also described falling asleep on the job as a team leader 
at Federal Express.  

In February 1998, the Board remanded the veteran's claim to 
the RO for another VA examination to discuss in detail the 
frequency of the veteran's narcolepsy.  An August 1998 VA 
neurology examination noted that the veteran underwent a 
multiple night sleep study in July 1998 which showed that he 
had abnormal sleep staging due to shallow sleep.  He had 
periodic leg movements 760 times during the night and was 
diagnosed with periodic leg movement syndrome.  He was also 
noted to have hypersomnolence due to abnormal shallow sleep.  
This was noted to be not consistent with narcolepsy.  On 
examination, the sleep study was reviewed and the impression 
noted as "abnormal sleep staging secondary to shallow sleep 
which is consistent with hypersomnolence and not 
narcolepsy."  

In a June 1999 VA neurology examination, the veteran related 
a history of episodes of hypersomnolence.  The veteran noted 
that following his recent sleep study, he was taken off 
Ritalin and placed on another medication, but had to be taken 
off this because of conflicts with his psychiatric 
medication.  He stated that he had as many as a dozen 
episodes of nodding off during the day, and that he had had 
automobile accidents at least five times as a result.  
Currently he was working at Federal Express as a ramp agent.  
His sleepiness interfered with his ability to function.  The 
duration of his episodes of intense sleepiness usually last 
only seconds; however, sometimes he would sit down and fall 
asleep which would last 10-15 minutes.  The examiner noted 
that the veteran had poor sleep hygiene secondary to extreme 
periodic leg movements.

The question of whether or not he has 
narcolepsy has not been documented by 
VAMC Memphis polysomnographers; however, 
he does have hypersomnolence which has 
been documented and is as likely as not 
secondary to his extreme periodic leg 
movements . . .  

VA outpatient treatment records show that in June 1998, the 
veteran had stopped his Ritalin and had returned to his old 
problem of falling asleep if he sat for long.  In November 
1998, his quality of sleep was noted to be improved.  In 
February 2000 he stated that he falls asleep quickly if he is 
sitting still and his wife did most of the driving.  In June 
2000, he reported that his sleep was fair.

The veteran was most recently examined in May 2004.  The 
claims file was reviewed, including the results of the sleep 
study completed in July 1998.  Currently the veteran worked 
as a maintenance worker at a hospital.  He complained of 
excessive sleepiness which the examiner noted was most likely 
secondary to his large number of nocturnal myoclonus.  He was 
not currently being treated for this as the last medication 
he had received made him nonfunctional.  A full neurological 
examination was conducted.  The examiner noted that the 
veteran had a significant history of hypersomnolence, and 
that he had been diagnosed on sleep study with nocturnal 
myoclonus with high levels of frequent leg movements and 
disruption of sleep.  This was noted to be very likely 
responsible for his excessive daytime sleepiness.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for increased 
rating for a sleep disorder in the July 1993 rating decision, 
the September 1993 statement of the case (SOC), June 1994, 
November 1998, October 2002 and July 2004 supplemental 
statements of the case (SSOC), as well as letters sent to the 
appellant in August 2002 and April 2004.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the August 2002 and 
April 2004 letters, VA essentially informed the veteran that 
VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  This was specifically done 
in the April 2004 letter.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment and the veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, 
which he declined, and before a Veterans Law Judge, which was 
held at the RO in May 1997.  VA provided examinations in May 
1993, January 1994, July 1995, March, July and August 1998, 
June 1999, and most recently in May 2004.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim for increased rating for a sleep disorder, previously 
diagnosed as narcolepsy.  Therefore, no further assistance 
to the appellant with the development of evidence is 
required.  

Recently, the United States Court of Appeals for Veteran 
Claims (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for an service 
connection for a sleep disorder was received in February 
1993, and his claim was initially decided by the RO in July 
1993.  Only after this initial rating action was promulgated 
did VA comply with the provisions of the VCAA and provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims for service 
connection and increased rating, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence would be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in July 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to an increased evaluation for a sleep disorder, 
previously diagnosed as narcolepsy.  This appeal has been 
pending for a very long time - almost 12 years.  There would 
be no possible benefit to remanding the claim, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In such cases, separate ratings may be assigned for 
separate periods based on the facts found, a practice known 
as "staged" ratings.

Analysis

The veteran's sleep disorder, previously diagnosed as 
narcolepsy, has been evaluated as 10 percent disabling under 
Diagnostic Code 8108 which specifies that narcolepsy is to be 
rated as for epilepsy, petit mal.  Epilepsy, petit mal, is 
rated under Diagnostic Code 8911 and under the general rating 
formula for minor seizures.  A confirmed diagnosis of 
epilepsy with a history of seizures warrants a 10 percent 
rating.  At least 1 major seizure in the last 2 years, or at 
least 2 minor seizures in the last 6 months warrants a 20 
percent rating.  A 40 percent evaluation requires at least 1 
major seizure in the last 6 months or 2 major seizures in the 
last year; or an average of at least 5 to 8 minor seizures 
weekly.  A 60 percent evaluation requires an average of at 
least 1 major seizure in 4 months over the last year; or 9 to 
10 minor seizures per week.  An 80 percent evaluation 
requires an average of at least 1 major seizure in 3 months 
over the last year; or more than 10 minor seizures weekly.  
38 C.F.R. § 4.124a, Diagnostic Codes 8911.  Note (1):  When 
continuous medication is shown necessary for the control of 
epilepsy, the minimum evaluation will be 10 percent.  The 
evidence shows that the veteran used Ritalin and subsequently 
other medications continuously since service, and a 10 
percent rating was appropriately assigned.  

Evaluation of the veteran's disability is complicated by the 
medical evidence which shows a diagnosis of narcolepsy in 
service, but none currently.  Narcolepsy was diagnosed during 
service, but a more recent sleep study shows that the veteran 
does not currently have narcolepsy.  The results of the sleep 
study completed in July 1998 showed that the veteran had 
abnormal sleep due to shallow sleep, which was due to 
periodic leg movements or myoclonic activity.  The assessment 
of the examiner in the August 1998 examination was "abnormal 
sleep staging secondary to shallow sleep which is consistent 
with hypersomnolence and not narcolepsy."  This was also the 
finding of the examiner in the May 2004 neurological VA 
examination.  The veteran's representative contends that this 
examination was inadequate because it relied on the results 
of the sleep study completed in July 1998, which was too old 
to fairly evaluate the veteran, and a new sleep study should 
be performed.  The Board does not agree.  The May 2004 
examination was both thorough and complete, with a review of 
the medical records, and an examination of the veteran.  
There is no evidence that the 1998 sleep study does not 
accurately reflect the current nature of the veteran's sleep 
disorder, and the May 2004 examination is not inadequate 
merely because it relied in part on the 1998 sleep study.  

The Board notes that while the veteran has testified in May 
1997 to episodes of falling asleep which seemed analogous to 
seizures, for example, falling asleep in the shower and 
hitting his head, or falling asleep at the grocery store 
while pushing a shopping cart, and several episodes of 
falling asleep while driving, more recent statements 
following his 1998 sleep study seem to reflect a pattern of 
persistent sleepiness identified in the medical evidence as 
somnolence, rather than spontaneous uncontrolled episodes of 
falling asleep, which would be similar to having a seizure.  
See Note (2) following Diagnostic Code 8911 defining a minor 
seizure as a "brief interruption in consciousness".  This 
is reflected in his outpatient treatment records in which he 
complained that he would fall asleep if he sat too long (June 
1998), and if he was sitting still (February 2000), and in 
the May 2004 VA examination when he complained of excessive 
sleepiness.  

While the veteran has been service-connected for narcolepsy, 
he is more appropriately considered to be service-connected 
for a sleep disorder, previously diagnosed as narcolepsy, 
with a primary manifestation of his disability being 
hypersomnolence.  As such, he may be evaluated by analogy 
under other diagnostic codes which more accurately reflect 
his disability, rather than narcolepsy which requires 
seizure-like episodes for a higher evaluation.  The Board has 
rephrased this issue for this reason, and to allow for 
consideration of a higher evaluation.

When an unlisted condition is encountered, it is permissible 
to rate the condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  While not a breathing 
disorder, the veteran's sleep disorder is more closely 
analogous to sleep apnea than epilepsy with the primary 
manifestation of his disability exactly matching the criteria 
for a 30 percent evaluation.  Sleep apnea is evaluated under 
Diagnostic Code 6847.  A noncompensable evaluation is 
assigned for an asymptomatic condition, but with documented 
sleep disorder breathing.  A 30 percent evaluation is 
assigned when there are symptoms of persistent daytime 
hypersomnolence.  The assignment of a 50 percent rating 
requires the use of a breathing assistance device such as 
continuous airway pressure (CPAP) machine.  And, a 100 
percent evaluation is warranted when there is chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or if a tracheostomy is required. See 38 C.F.R. § 
4.97, Diagnostic Code 6847.  

The evidence supports a 30 percent evaluation for the 
veteran's sleep disorder, under Diagnostic Code 6847, but no 
higher.  A higher evaluation is not possible as there is no 
documented breathing disorder requiring the use of a CPAP 
machine, nor is there documented narcolepsy with petit mal 
like seizures required under Diagnostic Code 8101-8911.  
However, during the pendency of the veteran's appeal, the VA 
amended the schedular criteria for rating respiratory 
disorders, including Diagnostic Code 6847, effective October 
7, 1996.  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Prior to this date, sleep 
apnea was rated as for epilepsy, and there was no specific 
rating criteria which contemplated hypersomnolence.  
Therefore, the veteran's 30 percent evaluation may only be 
applied effective October 7, 1996.  Prior to this date, a 
higher evaluation is not possible as the veteran demonstrated 
none of the criteria required for a higher initial evaluation 
under the rating schedule in effect at the time.  See 
Fenderson at 119, supra.  In reaching this decision, the 
Board has considered the complete history of the disability 
in question as well as the current clinical manifestations 
and the impact the disability may have on the earning 
capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Because the evidence for 
and against a higher evaluation is not evenly balanced, the 
rule affording the veteran the benefit of the doubt is not 
for application.  38 C.F.R. § 4.3.  


ORDER
An increased initial evaluation in excess of 10 percent for a 
sleep disorder, previously diagnosed as narcolepsy, prior to 
October 7, 1996, is denied.

An increased evaluation of 30 percent for a sleep disorder, 
previously diagnosed as narcolepsy, is granted effective 
October 7, 1996, subject to the criteria which govern the 
payment of monetary awards.


REMAND

On VA examinations in May 1993, the veteran stated that he 
had been diagnosed with Horton's syndrome.  He gave a 
history that was significant for headaches which he had had 
for a long time and would occur daily.  He stated that he 
was taking Inderal for his headaches which, after a week of 
taking the medication, lasted from 24 to 48 hours, about 
once a month.  The diagnosis was a history of chronic 
headaches.  

The veteran was provided another VA examination in January 
1994.  He gave a history of migraine headache in the form of 
throbbing headache all over, lasting between 24 and 48 
hours, associated with photophobia and phonophobia.  This 
occurred every 7-10 days.  He was taking Inderal which 
helped relieve the severity and the frequency of the 
headache.

In a May 1997 personal hearing, the veteran testified that 
he had headaches 3 to 4 times a month which would send him 
to bed for anywhere from 18 to maybe 36 hours.  He indicated 
that he lost approximately 12 days of work since the first 
of the year because of the headaches.  Most of his headaches 
were over the left eye.  He described light and noise 
sensitivity and nausea.  He took Motrin and Inderal.  

In February 1998, the Board remanded the veteran's claim to 
the RO for another VA examination to discuss in detail the 
frequency of the veteran's headaches.  In an August 1998 VA 
neurology examination, the veteran related a 20 year history 
of headaches, generally over the left eye.  He described the 
pain as very sharp and constant.  He occasionally had nausea 
and vomiting with the headaches.  Ibuprofen generally did not 
alleviate the headaches.  He had to get into a dark quiet 
room to decrease stimulation in order to get comfortable.  
The headaches generally lasted up to 24 hours; however, he 
had had headaches last as long as 72 hours.  He was recently 
placed on Amlodipine with some good effect of decreasing the 
frequency of his headaches.  He currently had headaches every 
three to four weeks.  The examiner noted that the veteran's 
history was consistent with cluster headaches.  

In a June 1999 VA neurology examination, the veteran 
indicated that his current headache frequency was about 
every 8-10 days, generally left sided, with associated 
nausea and vomiting.  The duration was from 24-48 hours.  He 
described these as quite prostrating in that he was unable 
to function and had to leave work in order to be able to lie 
down.  The examiner noted that the veteran gave a very good 
description of recurring, prostrating type headaches that 
seemed to be a variant of cluster headache.  These had not 
responded well to medication; however, other medications 
should be tried.  The examiner concluded that his headaches 
were severe, prostrating type, which might be a combination 
of migraine and cluster headaches.

The veteran was most recently examined in May 2004.  The 
claims file was reviewed.  Currently the veteran worked as a 
maintenance worker at a hospital.  He complained of recurrent 
headaches that lasted up to 36 hours, sometimes severe, 
generally in the left frontal sinus and affecting the left 
eye.  He stated that he generally stayed at work and would 
use ice packs at work during these attacks.  Occasionally, he 
would get nausea.  He was currently not on any prophylactic 
medication for the headaches, but would take large doses of 
Ibuprofen and Tylenol when the headaches occurred.  He would 
occasionally have to leave work when the headaches occurred.  
Currently, he was not being following for his headaches.  The 
examiner noted that the veteran's complaints of headache 
might be associated with his chronic sinusitis and that his 
claim of prolonged periods, two to three days long, of pain 
in the area was unusual and more likely associated with 
something other than Horton's syndrome.  He was currently 
being following by an ENT.  

In the May 2004 VA examination, the veteran indicated that he 
was currently being followed by an ENT (ear, nose and throat 
doctor) for chronic sinusitis.  The examiner indicated that 
his headaches might be associated with his chronic sinusitis.  
His records of sinus treatment are therefore relevant to his 
claim for increased rating for headaches.  These records have 
not been associated with the claims file.  The Board is aware 
that the veteran has already been asked generally to provide 
any relevant records of treatment; however, he may not have 
been aware that his treatment for his sinus condition may be 
relevant to his headache claim.  See 38 C.F.R. § 3.159(c) 
(pertaining to VA's duty to assist in obtaining evidence 
necessary to substantiate the claim).

Accordingly, this case is remanded for the following:

1.  The RO should ask the veteran to 
identify the ENT who is treating him for 
his sinus condition.  Once identified, 
after obtaining any necessary release, 
the RO should obtain these records of 
treatment.  

2.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to an increased initial 
rating for Horton's syndrome.  The RO 
should consider the applicability of 
staged ratings per the Court's decision 
in Fenderson, supra.

3.  Following completion of these 
actions, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


